
	
		II
		111th CONGRESS
		1st Session
		S. 898
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Social Security Act to provide grants and
		  flexibility through demonstration projects for States to provide universal,
		  comprehensive, cost-effective systems of health care coverage, with simplified
		  administration. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the States' Right To Innovate in
			 Health Care Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Amendment to Social Security
				Act.
						TITLE XXII—State comprehensive health care and cost containment
				  demonstration projects
						Sec. 2201. State-based Universal Health Care Coverage
				  Commission.
						Sec. 2202. Planning
				  grants.
						Sec. 2203. Demonstration
				  grants.
						Sec. 2204. State plan
				  requirements.
						Sec. 2205. Interstate
				  arrangements.
						Sec. 2206. Definitions.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)In 2006, annual
			 health care expenditures in the United States totaled $2.1 trillion, or $6,800
			 per person.
				(2)In 2006, health
			 care expenditures represented 16 percent of the gross domestic product
			 (GDP) in the United States and grew at the rate of 6.7
			 percent.
				(3)Health care
			 spending in the United States is expected to increase at similar levels for the
			 next decade, reaching $4 trillion in 2015, or 20 percent of GDP.
				(4)Yet, access to
			 health care is a problem for many citizens of the United States. According to
			 the Census Bureau, there are now over 46,000,000 citizens who lack health
			 insurance and each year this figure grows. This figure does not include the
			 millions of citizens who are under-insured and millions of others who may not
			 have insurance coverage at some point during a year.
				(5)There is enough
			 money in the health care system to ensure that the rationing of health care
			 services does not need to occur, either explicitly by design or, as happens
			 currently, implicitly due to an individual’s or family’s economic status.
			 Health care reform is needed to assure that there is universal health coverage
			 for all citizens of the United States.
				(6)States are the
			 natural vehicles to test methods and forms of achieving universal health
			 coverage. There is a well-established tradition for this. In the past, States
			 have led the way in testing ideas for national application, involving such
			 areas as child labor, social security, welfare reform, and environmental
			 protection. Several States are embarking on major health care initiatives to
			 cover residents of the State who are uninsured. Given past successes in
			 individual State action that have resulted in national changes, the Federal
			 Government should invest in a broad range of efforts in a variety of
			 geographically dispersed States prior to attempting a national system of health
			 care reform.
				(7)In 2002, in
			 response to a request from the Secretary of Health and Human Services, the
			 Institute of Medicine of the National Academy of Sciences established a
			 committee, officially known as the Committee on Rapid Advance
			 Demonstration Projects: Health Care Finance and Delivery Systems, with
			 the goal of formulating models for broader health care reform. The committee
			 recommended a 10-year commitment to State demonstration projects as a means to
			 encourage States to develop their own systems of universal health care and to
			 facilitate innovation.
				(b)PurposeThe
			 purpose of this Act is to encourage States—
				(1)to develop plans
			 for universal, comprehensive, cost-effective systems of health care with
			 simplified administration to individuals residing in such States; and
				(2)to implement such
			 plans by offering transitional grants and by removing Federal statutory and
			 administrative barriers that may inhibit or discourage efforts by States to
			 provide such health care while maintaining Federal payments for health care
			 under Federal health care programs.
				3.Amendment to
			 Social Security ActThe Social
			 Security Act (42 U.S.C. 301 et seq.) is amended by adding at the end the
			 following new title:
			
				XXIIState
				comprehensive health care and cost containment demonstration projects
					2201.State-based
				universal health care coverage commission
						(a)Establishment
							(1)In
				generalNot later than 90 days after the date of the enactment of
				this title, the Secretary shall establish a State-based Universal Health Care
				Coverage Commission (in this section referred to as the
				Commission).
							(2)MembershipThe
				Commission shall be composed of 17 members—
								(A)1 of whom shall
				be the Secretary;
								(B)4 of whom shall
				be governors of a State who are appointed by the National Governors Association
				on a bipartisan basis;
								(C)4 of whom shall
				be State legislators who are appointed, on a joint and bipartisan basis, by the
				National Conference of State Legislators and the American Legislative Exchange
				Council;
								(D)2 of whom shall
				be appointed by the majority leader of the Senate;
								(E)2 of whom shall
				be appointed by the minority leader of the Senate;
								(F)2 of whom shall
				be appointed by the Speaker of the House of Representatives; and
								(G)2 of whom shall
				be appointed by the minority leader of the House of Representatives.
								(b)Duties of the
				commission
							(1)Guidance and
				informationThe Commission shall—
								(A)provide guidance
				to State health care officials regarding applications for grants under this
				title and exchange information with, and otherwise assist, such officials upon
				the request of the officials;
								(B)submit proposed
				procedures with respect to applications for grants under this title;
								(C)review and
				recommend the approval of applications for demonstration grants under section
				2203, including providing guidance on the issuance of appropriate waivers
				described in section 2203(f);
								(D)suggest
				appropriate levels of funding for applications for planning grants approved
				under section 2202 consistent with such section;
								(E)provide guidance
				with respect to such evaluation, monitoring, compliance, and other review
				functions with respect to grants under this title as may be appropriate;
								(F)develop proposed
				guidelines, standards, and formats for the evaluation, reporting, and
				collection of data by States in order to enable the Secretary to monitor State
				plan administration and compliance, and to evaluate and compare the
				effectiveness of State plans; and
								(G)provide guidance
				on the implementation of any other requirements or activities necessary and
				appropriate under this title.
								(2)Annual
				reportThe Commission shall prepare and submit to the President
				and to Congress an annual report. Such report shall be submitted not later than
				March 30 of each year and shall include information concerning States that
				receive grants under this title and the effectiveness of any health care
				programs assisted by such grants during the previous year.
							(3)Approval
				processThe provisions of section 2106(c) shall apply to State
				plans and the Secretary under this title in the same manner as they apply to
				State plans and the Secretary under such section.
							(4)ConsultationTo
				the extent feasible, the Secretary shall carry out the State Comprehensive
				Health Care and Cost Containment demonstration projects under this title based
				on, and in accordance with, the advice and recommendations of the
				Commission.
							(c)Period of
				appointment; representation requirements; vacanciesMembers shall
				be appointed for a term of such time as is needed to complete the requirements
				of this section and to carry out the requirements of this section. In
				appointing members under subsection (a)(2), the designated appointing
				individuals shall ensure the representation of urban and rural areas and an
				appropriate geographic distribution of such members. Any vacancy in the
				Commission shall not affect its powers, but shall be filled in the same manner
				as the original appointment.
						(d)Chairperson,
				meetings
							(1)ChairpersonThe
				Commission shall select a Chairperson from among its members.
							(2)QuorumTwo-thirds
				of the members of the Commission shall constitute a quorum, but a lesser number
				of members may hold hearings.
							(3)MeetingsNot
				later than 30 days after the date on which all members of the Commission have
				been appointed, the Commission shall hold its first meeting. The Commission
				shall meet at the call of the Chairperson.
							(e)Personnel
				matters
							(1)CompensationEach
				member of the Commission who is not an officer or employee of the Federal
				Government or of a State or local government shall be compensated at a rate
				equal to the daily equivalent of the annual rate of basic pay prescribed for
				level IV of the Executive Schedule under section 5315 of title 5, United States
				Code, for each day (including travel time) during which such member is engaged
				in the performance of the duties of the Commission. All members of the
				Commission who are officers or employees of the United States shall serve
				without compensation in addition to that received for their services as
				officers or employees of the United States.
							(2)Travel
				expensesThe members of the Commission shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Commission.
							(3)StaffThe
				Chairperson of the Commission may, without regard to the civil service laws and
				regulations, appoint and terminate an executive director and such other
				additional personnel as may be necessary to enable the Commission to perform
				its duties. The employment of an executive director shall be subject to
				confirmation by the Commission.
							(4)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Commission without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
							(5)Temporary and
				intermittent servicesThe Chairperson of the Commission may
				procure temporary and intermittent services under section 3109(b) of title 5,
				United States Code, at rates for individuals which do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of such title.
							(f)FundingThere
				are authorized to be appropriated such funds as necessary for the purposes of
				carrying out this section.
						2202.Planning
				grants
						(a)ApplicationA
				State may apply to the Secretary for a State planning grant under this section
				to develop a State plan to offer universal comprehensive health care, with
				simplified administration, and to improve the cost-effectiveness of the health
				care delivery system.
						(b)ContentsThe
				Secretary may not approve such a State planning grant for a State unless the
				application for the grant includes or provides for the following:
							(1)BudgetA
				budget and a budget justification.
							(2)Planning
				processA description of how under the grant the State
				shall—
								(A)identify options
				to provide a universal, comprehensive, and cost-effective system of health
				care, with simplified administration, that is affordable and accessible to all
				eligible beneficiaries in the State; and
								(B)conduct an
				analysis that compares projected overall health expenditures over a 5-year
				period under the proposed system with the projected overall health expenditures
				that would otherwise occur during such period.
								(3)Opportunity for
				public participationAssurances that the State will include a
				process for public contribution and participation in the planning
				process.
							(c)Number of
				States; period of grantThe Secretary may not award State
				planning grants under this section to more than 10 States. A State planning
				grant under this section shall be effective for a period of up to 30 months. In
				awarding State planning grants under this section the Secretary shall give
				preference to States from a variety of geographic areas in the United
				States.
						(d)AmountThe
				amount of a State planning grant under this section to a State may not exceed
				$4,500,000.
						(e)Technical
				assistanceThe Secretary shall provide States with technical
				assistance in applying for and implementing State planning grants under this
				section. At the request of the Secretary, other Departments and Offices of the
				Federal Government shall provide States with such technical assistance.
						2203.Demonstration
				grants
						(a)ApplicationA
				State that has developed a State plan may apply to the Secretary for approval
				of a demonstration grant under this section to achieve a cost-effective
				delivery system of universal, comprehensive health care with simplified
				administration. The Secretary shall reach out to States in order to ensure that
				at least 1 application is for approval of a demonstration grant to provide a
				single payer system of health care coverage. The Secretary shall notify the
				chief executive officer of all States of the availability of demonstration
				grants under this section.
						(b)ApprovalThe
				Secretary shall approve the applications of not more than 5 States under this
				section. In approving grants under this section the Secretary shall give
				preference to States from a variety of geographic areas in the United States
				and for a variety of policy options, at least 1 of which shall be a
				single-payer system of health care coverage. If the Secretary determines that a
				State no longer meets the conditions for approval of the grant, the Secretary
				shall notify the State of such determination and provide the State with an
				opportunity to correct deficiencies in a timely manner. If the Secretary
				further determines that a State has not corrected such deficiencies in a timely
				manner, the Secretary shall terminate the grant (including waivers authorized
				under the grant).
						(c)PeriodA
				demonstration grant approved under this section shall be effective for up to 5
				years from the date of final approval of the demonstration grant application
				under subsection (b).
						(d)State plan
				requiredThe Secretary may not approve a demonstration grant
				under this section unless the State has a State plan to carry out the grant
				consistent with the requirements of section 2204.
						(e)Funding
							(1)Transitional
				grant amountThe amount awarded under this section to a State
				with a demonstration grant approved under this section may not exceed an
				aggregate amount of $13,000,000 plus $4 multiplied by the number of eligible
				State residents of the State to assist the State in the transition of the
				health care delivery and financing infrastructure. Such amount shall be made
				available to a State during the period of transition, as provided in the State
				plan. The number of eligible State residents of a State shall be determined
				based on the best available Census Bureau data as of the July 1 before the date
				the grant under this section is approved.
							(2)Maintenance of
				Federal funds under waiversPursuant to the waivers under
				subsection (f), the Federal Government shall pay to a State amounts for health
				care under Federal health care programs that would otherwise have been payable
				by the Federal Government but for the State’s universal, comprehensive health
				care system under this section.
							(3)General 3
				percentage points increase in FMAP for calendar quarters occurring during the
				period of the demonstration grant
								(A)In
				generalNotwithstanding any other provision of law, for each
				State for which a demonstration grant is approved under this section, the FMAP
				of the State shall be increased by 3 percentage points for each calendar
				quarter occurring during the period referred to in subsection (c).
								(B)FMAPIn
				this paragraph, the term FMAP means the Federal medical assistance
				percentage, as defined in section 1905(b).
								(f)Waiver of ERISA
				preemption and waivers To pool fundsAs part of a demonstration
				grant under this section and subject to the benefit maintenance requirements
				applicable under section 2204(b), a State may request (and the Secretary may
				grant) the following waivers of requirements and provisions to the extent
				necessary to carry out the State plan under section 2204:
							(1)ERISAWaiving
				application of section 514 of the Employee Retirement Income Security Act of
				1974.
							(2)MedicareWaiving
				provisions necessary to permit the State—
								(A)to use funds
				otherwise paid under title XVIII for beneficiaries residing in the State;
				and
								(B)to permit the
				State to enter into an arrangement with the Secretary under which eligible
				State residents who are not otherwise enrolled for benefits under parts A and B
				of such title are enrolled for such benefits under such title and the State
				provides for such actuarially appropriate reimbursement to the Secretary with
				respect to coverage of such benefits for such residents as is necessary to
				assure that the Federal Hospital Insurance Trust Fund and the Federal
				Supplementary Medical Insurance Trust Fund under such title are not adversely
				affected by virtue of such waiver, such reimbursement subject to—
									(i)an independent
				audit, to be reviewed by the Comptroller General of the United States, assuring
				that such reimbursement does not adversely affect in any way such Trust Funds;
				and
									(ii)in the case that
				the audit determines that additional reimbursement to the Secretary is
				required, such additional reimbursement, with appropriate adjustments for
				interest attributable to the late reimbursement.
									(3)MedicaidWaiving
				provisions necessary to permit the State to use funds otherwise paid to the
				State under title XIX.
							(4)CHIPWaiving
				provisions necessary to permit the State to use funds otherwise paid to the
				State under title XXI.
							(5)FEHBPWaiving
				provisions necessary to permit the State to use funds otherwise paid under
				chapter 89 of title 5, United States Code, or allowing the Office of Personnel
				Management to purchase health care coverage for Federal employees and retirees
				in the State under the State plan.
							(6)Use of other
				fundsWaiving provisions necessary to permit the State to use
				funds otherwise provided under other Federal programs for the provision of
				health care coverage or services, as identified by the State.
							(7)Other
				lawsWaiving of other provisions of Federal law identified by the
				State under section 2204(f)(3) only if the Secretary determines such a waiver
				to be appropriate after consultation with the head of the Federal agency or
				department concerned.
							The
				Secretary may grant a waiver under this subsection only if the State provides
				the Secretary with satisfactory assurances that necessary safeguards have been
				taken to protect the health and welfare of individuals provided services under
				the waiver and that financial accountability is maintained for any funds
				expended under the waiver. The Secretary may grant a waiver under paragraph (1)
				only with the concurrence of the Secretary of Labor.(g)Reenrollment of
				eligible State residents who move from a participating stateIn
				the case of an eligible State resident who is covered under a State plan under
				section 2204, who (but for such coverage) is eligible to be enrolled in a
				program described in subsection (f) (including the Medicare and Medicaid
				programs), and who is not enrolled in such a program because of such coverage,
				if the resident leaves the State to reside in a State that does not have such a
				State plan in effect, the resident shall be permitted, notwithstanding any
				other provision of law, to enroll immediately in such a program if the resident
				is still otherwise eligible to be so enrolled. In the case of such enrollment
				in the Medicare program, the resident shall be treated for purposes of section
				1882(s)(2) (relating to availability of medicare supplemental policies without
				underwriting) as if the resident had turned 65 years of age on the date the
				resident enrolls in the Medicare program.
						2204.State plan
				requirements
						(a)Coverage
							(1)In
				generalA State plan shall provide a process and a timeline for
				achieving coverage of all eligible State residents statewide, without regard to
				employment status, income, health status or preexisting condition, or location
				of residency within the State.
							(2)Outreach
				mechanismsA State plan shall describe the outreach mechanisms to
				be used to assure coverage of all eligible individuals, including measures to
				assure coverage of individuals in hard-to-reach populations and to assure
				benefits are provided to eligible individuals located in underserved
				areas.
							(b)Benefits
							(1)In
				general
								(A)Basic
				benefitsA State plan shall provide for health benefits that are
				at least actuarially equivalent to the standard Blue Cross/Blue Shield
				preferred provider option service benefit plan, described in and offered under
				section 8903(1) of title 5, United States Code.
								(B)Items and
				servicesA State plan shall include benefits for at least the
				following items and services:
									(i)Inpatient and
				outpatient hospital services, including emergency services available 24 hours a
				day.
									(ii)Long-term,
				acute, and chronic care services, including skilled nursing facility services,
				intermediate care facility services, home health services, home and
				community-based long-term care services, hospice care, and services in
				intermediate care facilities for individuals diagnosed with mental
				retardation.
									(iii)Professional
				services of health care practitioners authorized to provide health care
				services under State law.
									(iv)Community-based
				primary health care services, including rural health clinic services and
				federally qualified health center services.
									(v)Laboratory, x-ray
				services, and diagnostic tests.
									(vi)Preventive care,
				including prenatal, well-baby, and well-child care, appropriate immunizations,
				pap smears, screening mammography, colorectal cancer screening, physical
				examinations, and family planning.
									(vii)Prescription
				drugs and biologicals, including insulin and medical foods.
									(viii)Mental health
				services.
									(ix)Substance use
				disorder services.
									(x)Vision services,
				including routine eye examinations, eyeglasses, and contact lenses.
									(xi)Hearing
				services, including hearing aids.
									(xii)Dental
				services, including routine check ups.
									(xiii)Durable
				medical equipment, including home dialysis supplies and equipment.
									(xiv)Emergency
				ambulance services.
									(xv)Prosthetics.
									(xvi)Outpatient
				therapy, including physical therapy, occupational therapy, and speech language
				pathology services and related services.
									(2)Assurance that
				benefits are not reduced for individuals covered under Federal
				programsInsofar as the State under the plan incorporates funding
				provided by Federal programs described in section 2203(f), the State plan may
				not provide for a reduction in benefits (including coverage, access,
				availability, duration, and beneficiary rights, and, if applicable, vaccine
				benefits under section 1928) otherwise provided for under such programs or an
				increase in cost-sharing and premiums otherwise provided for under such
				programs.
							(c)Quality
				assurance
							(1)In
				generalA State plan shall provide, and describe, mechanisms to
				be used to assure, monitor, and maintain the quality of items and services
				furnished under the plan.
							(2)Health
				outcomesA State plan shall describe the plan's projected effect
				on health outcomes in the State, including estimates of health benefits,
				decreased morbidity and mortality, and improved productivity resulting from
				reduction in the number of individuals without health benefits.
							(d)Programs for
				medical educationA State plan shall describe health professions
				training and graduate medical education activities applicable under the plan,
				and shall provide, under the State plan, for payment from Federal, State, and
				local governments for such training and education activities in the amounts
				that would otherwise be payable by such governments but for the State’s
				universal, comprehensive health care system under the State plan.
						(e)Financing
							(1)BudgetA
				State plan shall incorporate a budget which contains—
								(A)detailed
				projections of health care expenditures prior to and under the proposed system,
				including an identification and calculation of the amount of funding to be
				provided by Federal, State, and local governments under the plan and an
				assurance that the amount of expenditures made by the State and local
				governments will not be reduced as a result of the implementation of the plan;
				and
								(B)a description
				(and an estimate of the costs) of transitional activities to be undertaken in
				implementing the proposed system.
								(2)Cost
				containmentA State plan shall describe the means to be used to
				contain costs under the plan, including when and how the plan will increase
				efficiencies.
							(3)Federal
				expenditure limitA State plan shall contain assurances that
				aggregate Federal expenditures on health care (including Federal expenditures
				under titles 5, 10, and 38 of the United States Code, and under this Act) under
				the plan will not exceed aggregate Federal expenditures that would have been
				incurred in the absence of such plan.
							(f)Implementation
							(1)In
				generalA State plan shall describe the method (including a
				timetable and period of transition) for implementing the plan.
							(2)CoordinationA
				State plan shall identify all Federal, State, and local programs that provide
				health care services in the State and describe how such programs would be
				incorporated in, or coordinated with, the health coverage system under the
				plan.
							(3)Federal waivers
				requiredA State plan shall identify any waivers of Federal law
				required to implement the plan, including the use of any pooled Federal funds
				and other waivers described in section 2203(f).
							(4)Approval of
				State legislatureA State plan shall provide that State approvals
				and commitments (including approval of the State legislature) necessary for the
				implementation of the plan will be obtained by not later than 1 year after the
				date of the Secretary's approval of the plan. Any approval of a grant is
				conditioned upon the timely completion of such approvals and
				commitments.
							(g)EvaluationA
				State plan shall provide for a process for its evaluation, and shall comply
				with any evaluation, reporting, or data collection requirements imposed by the
				Secretary.
						(h)ConstructionNothing
				in this title shall be construed as preempting State laws that provide greater
				protections or benefits than the protections or benefits required under this
				title.
						2205.Interstate
				arrangements
						(a)In
				generalOne or more contiguous States in a geographic region may
				file a joint application for planning and demonstration grants under this
				title.
						(b)Congressional
				approvalCongress hereby authorizes and approves States entering
				into Interstate Compacts in order to conduct joint health care programs under
				such a grant.
						(c)References to
				StateIn the case of a joint application described in subsection
				(a), any reference in this title to a State is deemed to refer to all of the
				States that have filed the application, and the approval of a grant with
				respect to such a joint application shall be counted as 1 State for purposes of
				applying sections 2202(c) and 2203(b).
						2206.DefinitionsIn this title:
						(1)Eligible State
				residentThe term eligible State resident means any
				resident of the United States who is a citizen or national of the United
				States, or lawful resident alien, and who resides in any particular State. Such
				term may include, at the option of a State, the following:
							(A)State employees and
				dependents of such employees.
							(B)Employees, and
				dependents of such employees, working in a work site of a business located in
				the State.
							(C)One or more
				classes of nonimmigrants (as defined in section 101(a)(15) of the
				Immigration and Nationality Act)
				specified in the State plan.
							(2)Lawful resident
				alienThe term lawful resident alien means an alien
				lawfully admitted for permanent residence and any other alien lawfully residing
				permanently in the United States under color of law, including an alien granted
				asylum or with lawful temporary resident status under section 210, 210A, or
				245A of the Immigration and Nationality
				Act.
						(3)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
						(4)Single payer systemThe term single payer system
				means an approach to health care financing with only 1 source of money for
				paying health care providers. The payer may be either a governmental unit or
				other entity (such as an insurance company). The elements of a single payer
				system offer administrative simplicity for patients and providers, and savings
				in overhead costs.
						(5)StateSubject
				to section 2205(c), the term State means a State, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
						(6)State
				planThe term State plan means a comprehensive
				health care plan of a State participating in a State Comprehensive Health Care
				and Cost Containment demonstration project under this title that meets the
				requirements of section
				2204.
						.
		
